Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 15, 17-25, 27-34 have been examined. Claims 16, 26 have been previously canceled. Claims 7,27 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 17, 23-25, 27, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashan et al. (US. 20120022353 hereinafter Bashan) in view of Bousamra et al. (US. 20120089893 hereinafter Bousamra)

With respect to claim 15, Bashan teaches a data management unit for supporting health control, the data management unit comprising:
a processor (‘353; Abstract);
a data input unit adapted to input data and/or requests and connected to the processor; 
a data storage connected to the processor (‘353; Abstract);
wherein the processor is adapted to new data from the data input unit or a measurement unit, where the new data comprises a recent measurement value of a body parameter (‘353; Abstract: The processor is programmed at least to determine from the data inputs corresponding to the patient's blood-glucose-level measurements; Para 0078: the newly input blood-glucose-level measurement is accessed and evaluated (by the processor) to determine if the input reflects a present, severe hypoglycemic even);
wherein the data management unit further comprises a clock unit connected to the processor, wherein the clock unit assigns a time stamp to the new data (‘353; Paras 0068: The “tagging” process may be facilitated using a clock internal to the processor (such as, for instance, the clock of a general purpose computer) that provides an input time that can be associated with the blood-glucose-level measurement data synchronous to its entry;  Para 0069: any internal clock used to tag the blood-glucose-level measurement data, Para  0070: blood-glucose-level measurement data are more particularly sorted by the foregoing “tagging” process with time stamp; Para 0130)
wherein the processor is further adapted to assign a tag to the new data (‘353; Para 0044: the user/patient may be queried (for instance at a display) for input to confirm or modify any time-tag automatically assigned a blood-glucose-level measurement data-input), the tag referring to an event chosen from a group of tags comprising a fasting tag. and at least one other event tag (‘353; Para 0067: the blood-glucose-level measurement data input is “tagged” with an identifier reflective of when the reading was input; specifically, whether it is a morning (i.e., “fast”) measurement (herein “MPG”), a pre-lunch measurement (herein “BPG”), a pre-dinner measurement (herein “LPG”), a bedtime measurement (herein “BTPG”), or a nighttime measurement (herein “NPG”)), wherein the processor is further adapted to assign the tag automatically or to automatically select the tag for assignment (‘353; Para 0055), wherein the processor is further adapted to assign the fasting tag to the new data only when the time stamp of the new data received is between a first time and a second time of a predefined fasting window , wherein the predefined fasting window is stored in the data storage (‘353; Para 0070: MPG-The data are assigned this designation when the time stamp is between 4 AM and 10 AM, construed as predefined fasting window); 
Bousamra teaches 
wherein the data management unit is adapted to, 
determine that the time stamp of the new data falls between the first time and the second time of the predefined fasting window (‘893; Para 0090: by disclosure, Bousamra  describes determine the new values falling into the pre-defined range with a certain fasting window as illustrated in Para 0091. The Examiner interprets the pre-defined range construed as the first time and second time of the pre-defined fasting window) and 
determine that another measurement value is stored in the data storage along with a tag and a time stamp assigned to the other measurement value wherein the time stamp assigned to the other measurement value and the time stamp assigned to the new data indicate the same day, wherein the tag assigned to the other measurement value stored in the data storage is the fasting tag (‘893; Para 0156: when a structure collection procedure 70 has started, all data collected according to requests 240 in the structured collection procedure 70 and which satisfy the adherence criterion 224, if required in step 322, are then assigned  (tagged) in the data file 145 by the processor 102 with the unique identifier 167 in step 324. It is to be appreciated that the unique identified also serves to associates the collected data e.g., data values 256 with their event 237, the request 240, and a date time stamp- 169 to indicate when the collection in response to the request 240 was received by the processor 102), 
in response to determining that the time stamp of the new data falls between the first time and the second time of the predefined fasting window and determining that the other measurement value is stored in the data storage, provide a request for a user to select which of the new data and the other measurement value shall be associated with the fasting tag (‘893; Para 0155: Bousamra describes the input received, In response to  a request to determine the input of new values meets the criterion as illustrated in Para 0093 then tag the associated data record with unique identifier as illustrated in Para 0157); and 
in response to receiving, from the user, a selection between the new data and the other measurement value, cause only one of the new data or the other measurement value corresponding to the selection to be assigned to the fasting tag (‘893; Para 0142: Bousamra describes the pre-defined structured procedure which has a defined structured data such as blood sugar values and time of a day and can be used as an identity tag. Further as described in Para 0156, if satisfying the adherence criterion, which construed as the selection of new data and measurement values, then the data is assigned (tagged) in the data file with the unique identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Bashan with the technique of data analysis of structured collection procedure as taught by Bousamra to generate the recommendation a corrective amount of the medicament dose value
Claims 25 and 34 are rejected as the same reason with claim 15.

With respect to claim 17, the combined art teaches the data management unit according to claim 15, further comprising a display connected to the processor and adapted to display received messages or information, wherein the display additionally displays, when the fasting tag is to be assigned to the new data via data input unit, a predefined definition screen to provide information to the user including a condition for assigning tag to the new data, wherein the fasting tag assignment is completed in response to receiving a confirmation of the predefined definition screen from the user (’8933; Paras 0044: taking a fasting sample, eating a type of meal with a requested window of time, taking a fasting sample at a requested time, sleeping a minimum amount of time, and the like; Para 0142) .. 
Claim 27 is rejected as the same reason with claim 17. 

With respect to claim 23, the combined art teaches the data management unit according to claim 15, wherein the data storage stores predefined primary information and at least one predefined secondary information assigned to the predefined primary information, wherein the processor is further adapted to send the predefined primary information and the at least one predefined secondary information to a display, wherein the predefined primary information and the at least one predefined secondary information are displayed on one screen of the display.(‘353; Paras 0048-0052: Figs 2 through 5) 
Claim 33 is rejected as the same reason with claim 23. 

With respect to claim 24, the combined art teaches the data management unit according to claim 23, wherein two or more secondary information are displayed on the one screen of the display, each of the two or more secondary information being displayed according to a respective priority with regard to importance of the secondary information for a respective user or a user type of the user to whom the two or more secondary information is being displayed.(‘353; Paras 0048-0052: Figs 2 through 5). 

Claim 18-22, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashan et al. (US. 20120022353 hereinafter Bashan) in view of Bousamra et al. (US201120089893A1) and further in view of Tubb (WO2010089307A1)

With respect to claim 18, the combined art teaches the data management unit according to claim 15, further comprising: 
a display, the display and the clock unit being connected to the processor (‘353; Figs. 2 through 5 showing clock display),
The combined art does not, but Tubb teaches 
wherein the processor is adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value (‘307; page 44, lines 1-7: the dose recommendation is preferably determined automatically…the new dose recommendation for the next titration interval is transmitted to the medical device automatically or based on a confirmation of the HCP meter, construed as a dose helper) ; 
wherein the data storage is adapted to store a usual dose time and/or a dose time window, a predefined recommendation message, a time of a dose helper request, and a predefined criterion (‘307; page 13, lines 1-7), 
wherein the clock unit is adapted to determine a time of receiving a dose helper request received through the data input unit (‘307; page 5, lines 12-26), 
wherein the processor is further adapted to initiate storing the time of the dose helper request when the time is outside the usual dose time or outside the dose time window around the usual dose time (‘307; page 5, lines 12-26), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Bashan/Soni with the technique of providing the titration method of Tubb in order to generate the recommendation a corrective amount of the medicament dose value. 
Bashan in view of Bousamra and Tubb teaches
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time (‘353; Para 0070), and
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time and the dose time window to the display when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion (‘353; Para 0091). 
Claim 28 is rejected as the same reason with claim 18. 

With respect to claim 19, the combined art teaches the data management unit according to claim 18, Tubb discloses wherein the processor is further adapted to check whether a number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage (‘307; page 65, lines 12-24).   
Claim 29 is rejected as the same reason with claim 19. 

With respect to claim 20, the combined art teaches the data management unit according to claim 18, Tubb discloses  wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives, from the data input unit, a dose helper request that is outside the dose time window, wherein at least part of the predefined warning message is stored in the data storage (‘307; page 66, lines 1-10) 
Claim 30 is rejected as the same reason with claim 20. 

With respect to claim 21, the combined art teaches the data management unit according to claim 18, Bashan discloses wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests, wherein the predefined recommendation message recommends to change the at least one of the usual dose time and the dose time window according to a respective calculated modified value (‘353; Para 0055: calculate, for example, the amount of insulin units delivered by the pump to the patient over a predefined period of time (e.g., 24 hours). 
Claim 31 is rejected as the same reason with claim 21. 

With respect to claim 22, the combined art teaches the data management unit according to claim 18, Tubb discloses wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display (‘307; page 69, lines 11-22). 
Claim 32 is rejected as the same reason with claim 22. 

Response to Arguments
Applicant's arguments filed 08/04/2022have been fully considered but they are not persuasive. 

In the Remark filed 08/04/2022, the Applicant argued that Bousamra does not disclose a unique identifier corresponding assigned to measurement values and a new data comprise a recent measurement value of a body parameter and determining that another measurement value is stored in data storage along with the tag and a time stamp assigned to the other measurement value (Remark, page 12). 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claims. In fact, Bousamra discloses when a structure collection procedure 70 has started, all data collected according to requests 240 in the structured collection procedure 70 and which satisfy the adherence criterion 224, if required in step 322, are then assigned  (tagged) in the data file 145 by the processor 102 with the unique identifier 167 in step 324. It is to be appreciated that the unique identified also serves to associates the collected data e.g., data values 256 with their event 237, the request 240, and a date time stamp- 169 to indicate when the collection in response to the request 240 was received by the processor 102 (893; Para 0156:). Bousamra further: describes the pre-defined structured procedure which has a defined structured data such as blood sugar values and time of a day and can be used as an identity tag. Further as described in Para 0156, if satisfying the adherence criterion, which construed as the selection of new data and measurement values, then the data is assigned (tagged) in the data file with the unique identifier (‘893; Para 0142). Bousamra further describes the processor 102 will tag the associated data record 152 for the event 237 with the unique identifier 167 for such a biomarker measurement or data entry accordingly. In the case of biomarker measurements, if the measurement is accepted as valid for the request 240, the software 34 causes the processor 102 to prompt the user to input additional information if needed by the structured collection procedure 70 to provide context 252 for data resulting from the request 240 (‘893; Para 0157). And thus, Bousamra discloses a unique identifier corresponding assigned to measurement values. Bousamra describes the data from the measurement engine 138 and the results of the calculation and processes by the processor 102 using the data is herein referred to as self-monitored data. The self-monitored data may include, but not limited thereto, the glucose values of a patient 12, the insulin dose values, the insulin types, and the parameter values used by processor 102 to calculate future glucose values, supplemental insulin doses, and carbohydrate supplement amounts as well as such values, doses, and amounts. Such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112. An internal clock 144 of the collection device 24 can supply the current date and time to processor 102 for such use (‘893; Para 0069). 
Given broadest reasonable interpretation of the recited claims, it is submitted that the parameter values assigned time stamp and tagged with unique identifier as taught by Bousamra is in a form as described in the invention.
 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEP V NGUYEN/Primary Examiner, Art Unit 3686